UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1306



UNITED STATES FIDELITY AND GUARANTY COMPANY;
FIDELITY AND GUARANTY INSURANCE UNDERWRITERS,
INCORPORATED; ST. PAUL MERCURY INSURANCE
COMPANY,

                                             Plaintiffs - Appellees,

          versus


ELLETT BROTHERS, INCORPORATED,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Margaret B. Seymour, District Judge.
(CA-00-3691-3)


Submitted:   September 23, 2003           Decided:   October 27, 2003


Before WILKINSON, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thornwell F. Sowell, III, SOWELL, GRAY, STEPP & LAFFITTE, L.L.C.,
Columbia, South Carolina, for Appellant. Walter J. Andrews, Michael
S. Levine, SHAW PITTMAN, McLean, Virginia; John E. Johnston, Jr.,
LEATHERWOOD, WALKER, TODD & MANN, P.C., Greenville, South Carolina,
for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Ellett Brothers, Inc., appeals the district court’s orders

granting United States Fidelity and Guaranty Company, Fidelity and

Guaranty   Insurance   Underwriters,    Inc.,   and   St.   Paul   Mercury

Insurance Company’s motion for summary judgment in its action

seeking a declaratory judgment.       We have reviewed the record and

find no reversible error.    Accordingly, we affirm for the reasons

stated by the district court.   See U.S. Fid. & Guar. Co. v. Ellett

Bros., Inc., No. CA-00-3691-3 (D.S.C. Feb. 11 &       Mar. 6, 2003).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                   AFFIRMED




                                  2